 1   RICHARD A. BESHWATE, JR., SBN: 179782
     Attorney at Law
 2   1330 L Street Suite D
 3   Fresno CA 93721
     (559) 266-5000
 4
     Attorney for Defendant
 5
     JORGE LOERA
 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
      UNITED STATES OF AMERICA,                          Case No. 1:19-cr-00050-LJO-SKO-1
11
                          Plaintiff,
12
               v.                                        STIPULATION AND ORDER TO
13                                                       CONTINUE HEARING
      JORGE LOERA,
14
                          Defendant.
15

16
              IT IS HEREBY STIPULATED by and between the parties hereto through their respective
17
     counsel, RICHARD A. BESHWATE, JR. attorney for Defendant JORGE LOERA, and
18
     KIMBERLY SANCHEZ, Assistant U.S. Attorney for Plaintiff, that the hearing currently
19
     scheduled for September 30, 2019, at 1:00 p.m., shall be continued until NOVEMBER 4, 2019, at
20
     1:00 p.m.
21
              This continuance is necessary because attorney Richard A. Beshwate, Jr. has started trial
22
     regarding a homicide matter in the Fresno County Superior Court which is expected to take 3 to 4
23
     weeks.
24
              The p0arties stipulate that the time until the next hearing should be excluded from the
25
     calculation of time under the Speedy Trial Act. The parties stipulate that the ends of justice are
26
     served by the court excluding such time, so that counsel for the defendant may have reasonable
27
     time necessary for effective preparation, taking into account the exercise of due diligence. 18
28
                                                        1
 1   U.S.C. §3161(h)(7)(B)(iv). The parties stipulate and agree that the interests of justice are served

 2   by granting this continuance outweigh the best interests of the public and the defendant in a

 3   speedy trial. 18 U.S.C. §3161(h)(7)(A).

 4          Dated: September 24, 2019               Respectfully submitted,

 5
                                                    /s/ RICHARD A. BESHWATE, JR.
 6                                                  RICHARD A. BESHWATE, JR.
 7                                                  Attorney for Defendant,
                                                    JORGE LOERA
 8

 9
            Dated: September 24, 2019               Respectfully submitted,
10

11                                                  /s/ KIMBERLY SANCHEZ
                                                    KIMBERLY SANCHEZ
12                                                  Assistant U.S. Attorney
13

14                                                 ORDER
15
            Pursuant to the parties’ Stipulation, the status conference hearing presently set for
16
     Monday, September 30, 2019, at 1:00 p.m. is hereby vacated and rescheduled for Monday,
17
     November 4, 2019, at 1:00 p.m. It is further ordered that time be excluded in the interests of
18
     justice based on the grounds set forth in the parties' Stipulation, through and including the
19

20   continued status conference date of November 4, 2019, pursuant to 18 U.S.C. § 3161(h)(7)(A)

21   and (7)(B)(iv), in that the ends of justice served by the continuance outweigh the best interest of
22   the public and the defendant in a speedy trial.
23
            The Court notes that this case has been pending for 6 months. If the parties are unable to
24
     resolve the case, they shall be prepared to select a mutually agreeable trial date at the next status
25
     conference on November 4, 2019.
26
27

28   IT IS SO ORDERED.
                                                        2
 1

 2   Dated:   September 25, 2019         /s/   Sheila K. Oberto     .
                                   UNITED STATES MAGISTRATE JUDGE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   3
